DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn 
The rejection of claims 2, 10, and 15-31 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendment of claim 2.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The method of treating a subject having ischemic colitis or intestinal volvulus and where the intestinal colitis is mild to moderate or severe by administering larazotide of SEQ ID NO: 1 is novel and non-obvious.
The closest prior art is US 2016/ 0022760 (hereinafter “the ‘760 publication”). ‘760 publication teaches a method of treating celiac disease which is characterized by chronic inflammation of the small intestine, by administering an effective amount of larazotide (Claim 1, and para. [0003]). ‘760 further teaches a method where larazotide is administered in a delayed-release or sustained release formulations [0070].
‘760 does not teach a method of treating ischemic colitis or intestinal volvulus using larazotide. Therefore, ‘760 does not teach or fairly suggest the instant method of treating a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2, 7-8, 10 and 15-34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654